Citation Nr: 9907166	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back disability. 


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


As an initial matter, the Board notes that in its July 1997 
remand the RO was requested to seek clarification as to 
whether the veteran was pursuing a separate claim for service 
connection for incontinence secondary to service-connected 
low back disability.  It does not appear that the veteran has 
been contacted regarding this issue.  Accordingly, the RO is 
requested again to clarify whether the veteran is seeking a 
separate claim for incontinence or whether incontinence 
constitutes a symptom of his service-connected low back 
disability.  If the veteran responds that he is seeking a 
separate claim, the RO should undertake appropriate action to 
adjudicate that claim. 


REMAND

In July 1997, the Board remanded the case to the RO for 
additional development, including an orthopedic examination 
that included both review of the veteran's claims file and 
that was in accord with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In response to the remand, the veteran underwent a 
VA orthopedic examination in June 1998.  Although the 
examiner stated that he reviewed the veteran's medical 
records, the examiner did not address the orthopedic 
evaluation criteria spelled out in the Board's remand.  
Specifically, objective evidence of pain, functional loss due 
to pain, weakened movement, excess fatigability, and 
incoordination due to pain were not assessed.  Under the 
circumstances, the Board will request that the RO arrange for 
an additional orthopedic examination of the veteran.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the RO did receive a statement from the veteran 
dated in April 1998 in which he reported that he had not 
received treatment for his lower back due to lack of medical 
insurance.  However, the veteran also reported that he 
recently obtained new employment offering medical coverage.  
Therefore, further development should include clarifying 
whether the veteran has sought treatment since obtaining his 
new job and whether that job required employment physicals, 
the results of which bear on his appeal.


Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, including any non-VA 
facilities, from which he has received 
treatment for his service-connected 
low back disability since April 1998.  
The veteran should also be requested 
to provide information concerning any 
physical examinations conducted in 
conjunction with his new job.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any treatment or examination 
records identified by the veteran 
which have not been secured 
previously. 

2. The RO should arrange for the veteran 
to undergo a comprehensive VA 
orthopedic examination to determine 
the severity the veteran's service-
connected low back disability.  All 
indicated studies, including, but not 
limited to, x-rays and range of motion 
studies in degrees, should be 
performed, and all findings should be 
set forth in detail.  The claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner 
is requested to indicate in his/her 
report that review of both the claims 
folder and the information contained 
in this remand was conducted.  After 
examining the claims folder, the 
examiner should identify any objective 
evidence of pain, or functional loss 
due to pain associated the veteran's 
low back disability.  All neurological 
impairment should be fully detailed.  
The examiner should determine whether, 
and to what extent, the veteran's 
affected joints exhibit weakened 
movement, subluxation or lateral 
instability, excess fatigability, and 
incoordination.  The examiner should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the examiner 
should so state.  The rationale for 
any opinion expressed should be fully 
explained.

3. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
orthopedic examination and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action. 

4. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue on 
appeal, considering DeLuca v. Brown, 8 
Vet.App. 202 (1995), as appropriate.  
The RO should also determine whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

5. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and the veteran 
should be provided an opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. No action is 
required of the veteran until he is otherwise notified. By 
this remand the Board intimates no opinion as to the final 
outcome warranted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


